Citation Nr: 0924747	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative arthritis and degenerative disc 
disease, evaluated as 10 percent disabling prior to November 
14, 2003, and as 20 percent disabling from November 14, 2003.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, left lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, right lower extremity. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to June 1983.  
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2003 and May 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.    

The Veteran testified in support of these claims at a 
videoconference hearing held in December 2006 before the 
undersigned Veterans Law Judge.  In April 2007 and April 
2008, the Board remanded these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.

For the reason discussed below, the Board again REMANDS these 
claims to the RO via AMC.  


REMAND

The Veteran claims entitlement to an increased evaluation for 
a low back disability and higher initial evaluations for 
disabilities of the left and right lower extremities.  
Additional action is necessary before the Board decides these 
claims.

In its April 2008 REMAND, the Board explained that, under 38 
U.S.C.A. § 5103A, VA's duty to assist includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  The Board also explained that, in the 
Veteran's case, an examination was necessary, and that, 
although the RO afforded the Veteran examinations during the 
course of this appeal, the reports of these examinations were 
inadequate to decide the claims on appeal as they did not 
include all clinical findings necessary to rate the Veteran's 
low back and left and right lower extremity disabilities 
pursuant to all pertinent diagnostic codes in the rating 
schedule.  

The Board thus instructed the RO to afford the Veteran such 
an examination, during which the examiner was to provide a 
number of opinions.  While the case was in remand status, the 
RO partially complied by affording the Veteran a VA 
examination.  However, during that examination, the examiner 
did not provide all requested opinions and, contrary to his 
written comment indicating otherwise, does not appear to have 
reviewed the claims file.  Moreover, after receiving the 
deficient report of the examination, he RO did not return it 
to the VA examiner for an addendum opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board REMAND imposes upon VA's 
Secretary a concomitant duty to ensure compliance with the 
terms of the REMAND.  When the RO fails to comply with the 
Board's orders therein, the Board errs by failing to ensure 
subsequent compliance. Stegall v. West, 11 Vet. App. 268 
(1998).  In light of this holding, the Board must return this 
claims file to the RO for compliance with the Board's 
previously requested action.  

In the meantime, the Board reminds the RO that it must ensure 
that the requested opinions are provided so that the Board 
can rate the Veteran's low back disability pursuant to the 
former and revised criteria for rating spine disabilities, 
all of which are applicable in this case.  The Board further 
reminds the RO that it also must ensure that the examiner 
conducts a complete review of the claims file.  In the 
previous VA examination report, the examiner did not provide 
several of the requested opinions focusing on the Veteran's 
radiculopathy and disc involvement, instead implying that 
there was no evidence of radiculopathy and/or disc 
involvement.  However, at that time, the claims file to which 
the examiner was privy included a report of magnetic 
resonance imaging and various medical documents confirming 
disc abnormalities and radiculopathy.  At the very least, any 
opinion ruling out the existence of these abnormalities must 
explain the basis for discounting all contrary, competent 
evidence of record.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination by an orthopedist and 
neurologist in support of his claims for 
increased/higher initial evaluations for 
a low back and left and right lower 
extremity disabilities.  Forward the 
claims file to the examiners for review 
of all pertinent documents therein and 
ask the examiners to confirm in their 
written report that they conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) characterize any limitation of 
motion of the lumbar spine as 
slight, moderate or severe;

b) based on results of x-rays 
and magnetic resonance imaging 
already of record, indicate 
whether the Veteran has disc 
disease and, if so, identify 
the frequency and duration of 
any incapacitating episodes of 
such disease the Veteran 
suffers during a 12 month 
period;  

c) characterize the disc disease as 
mild, moderate, severe or 
pronounced; 

d) indicate whether the left and 
right lower extremity disabilities 
are causing or, during the course of 
this appeal, caused, sensory 
disturbances only;

e) characterize any lower extremity 
nerve involvement shown during the 
course of this appeal as mild, 
moderate or severe; 

f) describe the impact of each of 
the Veteran's disabilities on his 
daily activities; 

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and  

h) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claims based on all 
of the evidence of record.  Consider the 
Veteran's claim for an increased 
evaluation for a low back disability 
pursuant to the former and revised 
criteria for rating spine disabilities.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




